UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	November 1, 2010 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: The Putnam Fund for Growth and Income Annual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 46 About the Trustees 47 Officers 49 Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing capital growth for over 50 years In November 1957 — almost 20 years to the day after Putnam Investments was founded with the launch of The George Putnam Fund of Boston — Putnam launched its second mutual fund: The Putnam Fund for Growth and Income. Putnam’s founders carefully debated the merits of adding a fund whose primary focus would be stock investments. They believed that the balanced approach of The George Putnam Fund of Boston, which owned a mix of stocks and bonds, was still the most prudent choice for most individuals. However, the advent of state tax-exempt bonds was making it more advantageous for some investors to balance their own portfolios. Furthermore, many financial advisors had been urging Putnam to introduce a stock fund to meet this growing need. The fund was launched in a favorable environment for stock investors. Confidence in stocks, which had been severely shaken by the 1929 crash and the Great Depression that followed, had finally been renewed by the early 1950s. Fueled by the optimism of new technologies and the race to space, the 1960s were generally good years for investors. Then came the stagflation-plagued 1970s when the stock market moved sideways for most of the decade. The fund benefited from the rallies that dominated the 1980s and 1990s. There were bumps in the road, such as the recession of the early 1990s, and, more recently, the bear markets of 2000–2002 and 2007–2009. True to its roots, the fund continues to focus on long-term growth opportunities among large companies, with appropriate attention to managing downside risk. Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced due to changes in the dividend policies and capital resources of portfolio holdings. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Value Index, and the fund’s Lipper peer group were introduced on 12/31/78 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager Robert D. Ewing, CFA Bob, a great deal of volatility roiled the markets during the year. What is driving it, and how did the fund perform? The past year was very much a tale of two markets. In the first four months of the period, there was relatively little economic controversy coming out of Europe, and the fund performed strongly against a backdrop of tepid economic growth. During the next seven months, “macro,” or headline, issues dominated “micro” issues and company fundamentals, producing volatility in the markets and disappointing performance for the fund. For example, the issues in Greece resurfaced during this time. The country was perceived to be at risk of default in light of its high debt-to-GDP ratio and rising cost of financing. Many European banks own Greek debt, so investors also feared that losses would spread throughout the European banking system, curtailing financial liquidity and slowing growth throughout the region. Over the summer, investor anxiety grew after ratings agency Standard & Poor’s downgraded U.S. Treasury debt. While the downgrade was principally a comment on the inability of the U.S. political system to tackle its own debt issues, it nevertheless led to sharp losses in stocks. By October 4, the market had declined 20% from its April peak, which is the classic definition of a bear market and is fairly rare. In the 22 years I have been managing investments, a 20% intra-year loss has occurred only five times. Fortunately, October presented a reprieve from bad economic news. The Europeans had worked out what they thought was a solution of financing and austerity measures for Greece, and the economic picture in This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/11. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. 5 the United States had continued to slowly improve. The third-quarter earnings season was strong, even as the guidance those companies issued had begun to move lower. The fund rallied strongly for a second time, but finished the year with a 2.99% gain versus 6.16% for its benchmark, the Russell 1000 Value Index. Why did the fund underperform the benchmark? The portfolio has a bias toward companies that will benefit from an improving economy, whereas the benchmark includes these companies along with more defensive holdings. What we’ve seen this year is that the fund has outperformed during times when investors can focus on the strength of corporate fundamentals. But it also means the fund has lagged when risk aversion is high, as was the case for most of the past year. The other contributing factor was valuation sensitivity. Undervalued stocks are often marked down for a reason, and in times of uncertainty, investors can eschew these names in favor of companies that have no recent issues attached to them. This year, stocks in the benchmark trading at less than eight times earnings returned less than 1%, while stocks trading at more than 16 times earnings returned nearly 8%. Valuation historically has been a reliable guide, because undervalued stocks tend to be “discovered” and rewarded by investors. But in times when fundamentals are overshadowed by macro events — in 1999 and 2007, for example — valuation historically has been less of a driver of performance. This year is shaping up to be one of those years. What were some examples of stocks that hurt performance versus the index? In the technology sector, Cisco Systems and Hewlett-Packard [HP] were both disappointing. Cisco, which helps businesses deliver data, voice, and video, missed its earnings targets more than once this year and was forced to reset the market’s expectations. Technology giant HP suffered from leadership changes at the company and disappointing Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary overtime. 6 sales growth. Our decision to underweight semiconductor maker Intel also hurt returns, as that stock provided relatively strongresults. In other sectors, Bank of America continued to struggle with mortgage-related risk and the ongoing legal liability stemming from the financial crisis of 2008. Solar panel manufacturer First Solar also underperformed in the face of dramatic pricing pressure. How about stocks that made a positive contribution? Shareholders may be surprised to learn that Apple Inc. was the fund’s biggest contributor. Although not commonly thought of as a “value” stock, Apple closed the period trading at 14 times trailing earnings and 10.5 times next year’s earnings. So I view Apple as a cheap stock. There were few controversies with the company during the year, and the stock performed well. Other contributors included Verizon Communications , Exxon Mobil , and Citigroup . Verizon is relatively inexpensive in my view. The company has invested aggressively in its wireless network, which has positioned the company at a competitive advantage going forward. Verizon’s recent acquisition of the iPhone contract has alsohelped. Exxon Mobil traditionally has been a strong performer, and the company has done a great job executing its business strategy during a year when oil prices were at or slightly below trend. In the case of Citigroup, the company’s balance sheet is greatly improved from the days of the financial crisis, and today more than half of its profits come from overseas— from emerging markets in particular. The company also doesn’t have some of the issues weighing down other financial companies. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 Nevertheless, Citigroup is an inexpensive stock, trading at 50% of its book value at the close of the period. Are U.S. financial companies particularly vulnerable to events in Europe? I’ve grown slightly more cautious on financials now that Italy has entered the fray of countries in need of bailouts. Loans by U.S. financial companies to Portugal, Ireland, Italy, Spain, and Greece represent only about 4% of the companies’ total lending. Today, U.S. financials appear to have the capital resources to cover even a financial catastrophe in Europe. But catastrophe is not my base case. The stocks are already discounting some probability of losses in Europe, and as I mentioned with Citigroup, some of the companies are trading at extremely attractive valuations. At the close of the period, the fund was underweight financials versus the benchmark index, but overweight versus many peers. The fund increased its dividend. Would you explain the factors behind that? As shareholders know, the fund pays a quarterly dividend, which largely reflects the degree to which companies in the portfolio are paying dividends. As business conditions and balance sheets have improved following the Great Recession, a greater number of companies have elected to pay dividends. This is particularly true in the financials sector, which represents nearly one quarter of the fund. All told, the increase in income from our holdings enabled the fund to pay $0.043 per share in September, up from $0.029 at the start of the year. On an annualized basis, the new dividend reflects a yield of roughly 1.3%, based on the period-ending share price of$12.79 [class-A shares]. Given the market’s continued volatility after the close of the period, how would you characterize your outlook for U.S. equities? A number of factors suggest the market is making an implausibly dramatic bear case This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. 8 at the expense of clearheaded analysis. Consequently, we believe stock prices today represent an attractive entry point for investors. First, if we enter a recession in the United States, it will be among the most widely telegraphed in recent memory. Europe’s debt crisis, our high unemployment and contentious politics, and decelerating emerging markets have remained in public view for much of this year. By way of contrast, in both the 1990 and 2001 recessions, the economic event was over before the recession was clearly communicated by the Fed [Federal Reserve] and otherpolicymakers. Second, companies today appear to be in much better financial shape than they were in 2008, with many having built up substantial reserves of cash to carry them through tough times. It is worth noting that business entered this year without much optimism, so we do not believe we should expect the kind of inventory correction that is typical of a downturn. Rather, profits and productivity have been near record highs, with an S&P per-share earnings annualized run rate of $98 as recently as June 30. Stocks normally trade at price/earnings multiples in the mid teens. If that is true today, then the market is expecting earnings in the mid $70 range, which is quite pessimistic, considering currentconditions. Third, barring a further deterioration in employment, the consumer, having delayed major purchases for upward of three years, could potentially be a source of pent-up demand. Borrowing costs remain extremely low for those who can obtain access to credit, and the Federal Reserve’s latest round of quantitative easing, Operation Twist, has been designed specifically to push down mortgage rates. We expect the coming quarter to remain volatile as investors sift through fact and fiction. We also appear to be moving into a new phase of the economic recovery, whereby corporations are beating earnings expectations, but offering cautionary outlooks. However, long-term value investors should take note that U.S. equities are trading in the bottom quartile of historic valuations. That doesn’t happen very often, and may suggest there is more opportunity than risk in the coming months. Thank you, Bob, for your time and insightstoday. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert D. Ewing is Co-Head of U.S. Equities at Putnam. He has a B.S. in Finance and Economics from Boston College. A CFA charterholder, he joined Putnam in 2008 and has been in the investment industry since1990. 9 IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professionalservices. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For themost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/6/57) (4/27/92) (7/26/99) (5/1/95) (1/21/03) (6/15/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.74% 10.62% 9.74% 9.74% 9.91% 9.91% 10.02% 9.94% 10.46% 10.83% 10 years 20.31 13.39 11.50 11.50 11.62 11.62 14.42 10.40 17.34 23.37 Annual average 1.87 1.26 1.09 1.09 1.11 1.11 1.36 0.99 1.61 2.12 5 years –15.82 –20.68 –18.98 –20.15 –18.91 –18.91 –17.87 –20.74 –16.88 –14.75 Annual average –3.39 –4.53 –4.12 –4.40 –4.11 –4.11 –3.86 –4.54 –3.63 –3.14 3 years 32.26 24.60 29.23 26.23 29.29 29.29 30.27 25.75 31.24 33.19 Annual average 9.77 7.61 8.92 8.07 8.94 8.94 9.21 7.94 9.49 10.02 1 year 2.99 –2.96 2.14 –2.86 2.21 1.21 2.48 –1.09 2.65 3.26 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 10/31/11 Lipper Large-Cap Value Funds Russell 1000 Value Index category average* Annual average (life of fund) —† —† 10 years 56.37% 43.19% Annual average 4.57 3.60 5 years –9.84 –9.49 Annual average –2.05 –2.05 3 years 28.71 28.27 Annual average 8.78 8.61 1 year 6.16 4.15 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 10/31/11, there were 515, 468, 405, and 240 funds, respectively, in this Lipper category. † The fund’s benchmark, the Russell 1000 Value Index, and the fund’s Lipper peer group were introduced on 12/31/78 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $11,150 and $11,162, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,040. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $11,734 and $12,337, respectively. 12 Fund price and distribution information For the 12-month period ended 10/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 4 4 4 4 4 4 Income $0.148 $0.044 $0.046 $0.080 $0.113 $0.183 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/10 $12.56 $13.33 $12.34 $12.51 $12.46 $12.91 $12.50 $12.59 10/31/11 12.79 13.57 12.56 12.74 12.69 13.15 12.72 12.82 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 1.34% 1.27% 0.54% 0.57% 0.82% 0.79% 1.07% 1.62% Current 30-day SEC yield 2 N/A 1.21 0.58 0.57 N/A 0.78 1.05 1.51 1 Most recent distribution, excluding capital gains, annualized and divided by the fund’s share price before or after sales charge at period end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/6/57) (4/27/92) (7/26/99) (5/1/95) (1/21/03) (6/15/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.51% 10.39% 9.51% 9.51% 9.69% 9.69% 9.79% 9.72% 10.23% 10.60% 10 years 6.01 –0.11 –1.64 –1.64 –1.59 –1.59 0.90 –2.63 3.50 8.80 Annual average 0.59 –0.01 –0.17 –0.17 –0.16 –0.16 0.09 –0.27 0.34 0.85 5 years –23.10 –27.53 –25.93 –27.00 –25.89 –25.89 –24.98 –27.60 –24.02 –22.10 Annual average –5.12 –6.24 –5.83 –6.10 –5.82 –5.82 –5.59 –6.26 –5.35 –4.87 3 years –1.96 –7.62 –4.13 –6.95 –4.10 –4.10 –3.41 –6.75 –2.62 –1.20 Annual average –0.66 –2.61 –1.40 –2.37 –1.39 –1.39 –1.15 –2.30 –0.88 –0.40 1 year –6.14 –11.56 –6.75 –11.40 –6.72 –7.65 –6.51 –9.78 –6.26 –5.80 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/10 1.16% 1.91% 1.91% 1.66% 1.41% 0.91% Annualized expense ratio for the six-month period ended 10/31/11* 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.25 $8.78 $8.78 $7.61 $6.43 $4.07 Ending value (after expenses) $876.50 $873.20 $873.70 $874.50 $875.30 $878.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.65 $9.45 $9.45 $8.19 $6.92 $4.38 Ending value (after expenses) $1,019.61 $1,015.83 $1,015.83 $1,017.09 $1,018.35 $1,020.87 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principalinvestment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U. S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees 18 generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper 19 as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. 20 The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period 2nd Three-year period 2nd Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2010, there were 464, 423 and 365 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the five-year period ended December 31, 2010 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over this period was due in significant part to the fund’s particularly weak performance in 2006 and 2007. They noted Putnam Management’s view that performance in 2007 was hurt by the fund’s overweight exposure to the financials sector, which began to experience extreme distress in the summer of 2007, while performance in 2006 was weak across most sectors. The Trustees considered steps that Putnam Management had taken to support improved performance, noting in particular that, in November 2008, a new portfolio manager had taken sole responsibility for managing the fund’s investments and that, since then, the fund’s relative performance had improved, with the fund performing in the top quartile during his tenure. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equity research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment 21 performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 23 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of The Putnam Fund for Growth and Income: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The Putnam Fund for Growth and Income (the “fund”) at October 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2011, by correspondence with the custodian and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 9, 2011 24 The fund’s portfolio 10/31/11 COMMON STOCKS (98.5%)* Shares Value Aerospace and defense (3.9%) Embraer SA ADR (Brazil) S 724,800 $20,163,936 Honeywell International, Inc. 1,039,200 54,454,080 L-3 Communications Holdings, Inc. 156,300 10,594,014 Northrop Grumman Corp. S 552,000 31,878,000 Safran SA (France) 514,545 16,746,990 United Technologies Corp. 487,200 37,991,856 Airlines (0.4%) Delta Air Lines, Inc. † 572,000 4,873,440 United Continental Holdings, Inc. † S 667,000 12,886,440 Automobiles (0.8%) Ford Motor Co. † 1,320,300 15,421,104 General Motors Co. † 773,100 19,984,635 Beverages (0.7%) Beam, Inc. 73,400 3,628,162 Coca-Cola Enterprises, Inc. 1,008,200 27,039,924 Biotechnology (0.4%) Amgen, Inc. 228,700 13,097,649 Cubist Pharmaceuticals, Inc. † S 65,900 2,491,679 Dendreon Corp. † S 379,300 4,149,542 Building products (0.3%) Fortune Brands Home & Security, Inc. † 444,519 6,458,861 Owens Corning, Inc. † S 213,100 6,047,778 Capital markets (3.8%) Bank of New York Mellon Corp. (The) 591,500 12,587,120 Blackstone Group LP (The) 488,000 7,178,480 Goldman Sachs Group, Inc. (The) 465,693 51,016,668 KKR & Co. LP 655,277 8,833,134 Legg Mason, Inc. S 322,200 8,860,500 Morgan Stanley 1,890,700 33,351,948 State Street Corp. 1,126,100 45,483,179 Chemicals (1.9%) Celanese Corp. Ser. A 153,500 6,684,925 Dow Chemical Co. (The) 1,256,200 35,022,856 E.I. du Pont de Nemours & Co. 243,200 11,690,624 Huntsman Corp. 1,043,700 12,253,038 LyondellBasell Industries NV Class A (Netherlands) 521,500 17,136,490 Commercial banks (4.8%) Fifth Third Bancorp 2,333,300 28,022,933 First Horizon National Corp. 1,081,600 7,560,384 PNC Financial Services Group, Inc. 229,500 12,326,445 Popular, Inc. (Puerto Rico) † 1,857,680 3,455,285 SunTrust Banks, Inc. 442,700 8,734,471 25 COMMON STOCKS (98.5%)* cont. Shares Value Commercial banks cont. U.S. Bancorp 1,049,700 $26,861,823 Wells Fargo & Co. 4,787,779 124,051,354 Communications equipment (2.3%) Cisco Systems, Inc. 4,165,057 77,178,506 Juniper Networks, Inc. † 586,300 14,346,761 Qualcomm, Inc. 198,400 10,237,440 Computers and peripherals (2.5%) Apple, Inc. † 70,900 28,698,902 Hewlett-Packard Co. 1,806,200 48,062,982 SanDisk Corp. † 421,000 21,332,070 Seagate Technology 705,600 11,395,440 Construction and engineering (0.7%) Fluor Corp. 179,600 10,210,260 KBR, Inc. 685,100 19,121,141 Diversified consumer services (0.1%) Apollo Group, Inc. Class A † 139,400 6,600,590 Diversified financial services (6.4%) Bank of America Corp. 8,679,794 59,282,993 Citigroup, Inc. 3,202,080 101,153,707 JPMorgan Chase & Co. 3,430,282 119,236,602 Diversified telecommunication services (5.2%) AT&T, Inc. 2,403,000 70,431,930 CenturyLink, Inc. 890,700 31,406,082 Verizon Communications, Inc. 3,463,059 128,063,922 Electric utilities (1.8%) Edison International 613,300 24,899,980 Entergy Corp. 308,915 21,367,651 Great Plains Energy, Inc. S 811,841 16,837,582 PPL Corp. S 576,000 16,917,120 Electrical equipment (0.5%) Cooper Industries PLC 124,100 6,510,286 Emerson Electric Co. S 280,300 13,488,036 Electronic equipment, instruments, and components (0.2%) Jabil Circuit, Inc. 519,900 10,689,144 Energy equipment and services (3.1%) Baker Hughes, Inc. 302,900 17,565,171 Halliburton Co. 243,200 9,085,952 National Oilwell Varco, Inc. 453,300 32,333,889 Schlumberger, Ltd. 593,339 43,592,616 Transocean, Ltd. (Switzerland) 379,500 21,688,425 Weatherford International, Ltd. (Switzerland) † 831,895 12,894,373 26 COMMON STOCKS (98.5%)* cont. Shares Value Food and staples retail (1.0%) CVS Caremark Corp. 687,500 $24,956,250 Wal-Mart Stores, Inc. S 326,500 18,519,080 Food products (0.2%) Sara Lee Corp. 477,300 8,495,940 Health-care equipment and supplies (2.3%) Baxter International, Inc. 1,034,900 56,898,802 Boston Scientific Corp. † 1,516,087 8,929,752 Covidien PLC (Ireland) 522,872 24,595,899 Stryker Corp. 268,400 12,859,044 Health-care providers and services (2.2%) Aetna, Inc. 1,040,400 41,366,304 CIGNA Corp. 724,900 32,142,066 Lincare Holdings, Inc. S 307,300 7,236,915 WellPoint, Inc. 250,900 17,287,010 Hotels, restaurants, and leisure (0.6%) Carnival Corp. S 360,700 12,700,247 Wyndham Worldwide Corp. 424,980 14,309,077 Household durables (0.4%) D.R. Horton, Inc. S 607,400 6,760,362 Newell Rubbermaid, Inc. 670,600 9,924,880 Household products (1.3%) Energizer Holdings, Inc. † 130,400 9,622,216 Procter & Gamble Co. (The) 756,300 48,395,637 Independent power producers and energy traders (0.8%) AES Corp. (The) † 2,221,900 24,929,718 Calpine Corp. † 554,744 8,415,466 Industrial conglomerates (4.1%) General Electric Co. 7,536,520 125,935,249 Tyco International, Ltd. 1,169,042 53,249,863 Insurance (6.9%) ACE, Ltd. 434,200 31,327,530 Aflac, Inc. 965,600 43,538,904 Allstate Corp. (The) 1,578,500 41,577,690 Assured Guaranty, Ltd. (Bermuda) 1,539,480 19,612,975 Chubb Corp. (The) S 492,075 32,993,629 Everest Re Group, Ltd. 187,620 16,870,790 Hartford Financial Services Group, Inc. (The) 1,316,400 25,340,700 Marsh & McLennan Cos., Inc. 296,700 9,084,954 MetLife, Inc. S 1,290,287 45,366,491 Prudential Financial, Inc. 344,200 18,655,640 XL Group PLC 802,600 17,448,524 27 COMMON STOCKS (98.5%)* cont. Shares Value IT services (0.6%) IBM Corp. 66,000 $12,185,580 Unisys Corp. † 587,812 15,277,234 Leisure equipment and products (0.3%) Hasbro, Inc. 388,100 14,771,086 Machinery (1.5%) Illinois Tool Works, Inc. S 350,400 17,039,952 Ingersoll-Rand PLC S 283,900 8,837,807 Lonking Holdings, Ltd. (China) S 7,626,000 2,937,447 Parker Hannifin Corp. 221,700 18,079,635 Stanley Black & Decker, Inc. 287,000 18,324,950 Media (4.4%) Comcast Corp. Class A 2,470,500 57,933,225 DISH Network Corp. Class A † 619,100 14,963,647 Interpublic Group of Companies, Inc. (The) 1,616,900 15,328,212 News Corp. Class A S 785,100 13,754,952 Time Warner Cable, Inc. S 182,180 11,603,044 Time Warner, Inc. S 1,352,200 47,313,478 Viacom, Inc. Class B 294,800 12,926,980 Walt Disney Co. (The) S 619,200 21,597,696 Metals and mining (1.6%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 753,638 30,341,466 Newmont Mining Corp. 108,500 7,251,055 Nucor Corp. S 356,900 13,483,682 Rio Tinto PLC (United Kingdom) 132,089 7,142,506 Steel Dynamics, Inc. 78,613 981,876 U.S. Steel Corp. 364,100 9,233,576 Multiline retail (0.8%) Kohl’s Corp. S 161,300 8,550,513 Target Corp. 452,700 24,785,325 Multi-utilities (1.3%) Ameren Corp. 788,700 25,143,756 CMS Energy Corp. S 350,000 7,287,000 PG&E Corp. 614,400 26,357,760 Oil, gas, and consumable fuels (11.1%) Apache Corp. 467,522 46,579,217 BP PLC ADR (United Kingdom) 214,216 9,464,063 Chevron Corp. 827,400 86,918,370 ConocoPhillips S 393,600 27,414,240 CONSOL Energy, Inc. 209,900 8,975,324 Exxon Mobil Corp. 1,220,392 95,300,411 Hess Corp. 534,400 33,432,064 Marathon Oil Corp. 900,600 23,442,618 Newfield Exploration Co. † 712,400 28,681,224 28 COMMON STOCKS (98.5%)* cont. Shares Value Oil, gas, and consumable fuels cont. Nexen, Inc. (Canada) 666,000 $11,308,680 Noble Energy, Inc. 459,700 41,069,598 Nordic American Tankers, Ltd. (Norway) S 179,100 2,582,622 Occidental Petroleum Corp. 237,614 22,083,845 Petroleo Brasileiro SA ADR (Brazil) 430,900 11,638,609 Royal Dutch Shell PLC ADR (United Kingdom) S 172,474 12,230,131 Sunoco, Inc. 239,700 8,924,031 Total SA ADR (France) S 315,400 16,495,420 Paper and forest products (0.4%) International Paper Co. 617,800 17,113,060 Personal products (0.2%) Avon Products, Inc. S 540,500 9,880,340 Pharmaceuticals (7.5%) Abbott Laboratories 224,800 12,109,976 Johnson & Johnson 1,427,900 91,942,481 Merck & Co., Inc. 2,413,891 83,279,240 Pfizer, Inc. 6,701,045 129,062,127 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 366,300 14,963,355 Real estate investment trusts (REITs) (0.4%) Chimera Investment Corp. S 2,300,200 6,923,602 CreXus Investment Corp. 458,800 4,386,128 MFA Financial, Inc. 1,237,100 8,350,425 Road and rail (0.2%) Hertz Global Holdings, Inc. † S 804,300 9,329,880 Semiconductors and semiconductor equipment (2.2%) Advanced Micro Devices, Inc. † S 1,750,300 10,204,249 First Solar, Inc. † S 125,800 6,261,066 Intel Corp. 759,400 18,635,676 KLA-Tencor Corp. S 237,600 11,188,584 Lam Research Corp. † 412,900 17,750,571 Marvell Technology Group, Ltd. † 638,400 8,931,216 Novellus Systems, Inc. † S 319,100 11,024,905 Texas Instruments, Inc. 394,000 12,107,620 Software (2.1%) Microsoft Corp. 2,499,500 66,561,685 Oracle Corp. 738,700 24,207,199 Specialty retail (2.2%) American Eagle Outfitters, Inc. 823,100 10,807,303 Best Buy Co., Inc. S 790,400 20,732,192 Lowe’s Cos., Inc. 1,658,500 34,861,670 Office Depot, Inc. † S 3,601,600 8,247,664 29 COMMON STOCKS (98.5%)* cont. Shares Value Specialty retail cont. OfficeMax, Inc. † S 953,400 $4,881,408 Signet Jewelers, Ltd. (Bermuda) † 170,900 7,367,499 Staples, Inc. 596,300 8,920,648 Textiles, apparel, and luxury goods (0.2%) Hanesbrands, Inc. † S 398,900 10,518,993 Tobacco (1.6%) Altria Group, Inc. 381,200 10,502,060 Lorillard, Inc. 178,400 19,741,744 Philip Morris International, Inc. 567,700 39,665,199 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) S 519,400 14,460,098 Total common stocks (cost $4,215,769,730) SHORT-TERM INVESTMENTS (8.2%)* Shares Value Putnam Cash Collateral Pool, LLC 0.18% d 317,512,884 $317,512,884 Putnam Money Market Liquidity Fund 0.05% e 44,794,412 44,794,412 Total short-term investments (cost $362,307,296) TOTAL INVESTMENTS Total investments (cost $4,578,077,026) Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2010 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $4,402,028,268. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. 30 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $435,566,430 $— $— Consumer staples 220,446,552 — — Energy 623,700,893 — — Financials 979,475,008 — — Health care 552,411,841 — — Industrials 485,475,464 19,684,437 — Information technology 436,276,830 — — Materials 161,192,648 7,142,506 — Telecommunication services 244,362,032 — — Utilities 172,156,033 — — Total common stocks — Short-term investments 44,794,412 317,512,884 — Totals by level $— The accompanying notes are an integral part of these financial statements. 31 Statement of assets and liabilities 10/31/11 ASSETS Investment in securities, at value, including $300,684,467 of securities on loan (Note 1): Unaffiliated issuers (identified cost $4,215,769,730) $4,337,890,674 Affiliated issuers (identified cost $362,307,296) (Notes 1 and 6) 362,307,296 Dividends, interest and other receivables 8,429,867 Receivable for shares of the fund sold 585,343 Receivable for investments sold 55,126,561 Total assets LIABILITIES Payable for investments purchased 31,809,252 Payable for shares of the fund repurchased 6,965,656 Payable for compensation of Manager (Note 2) 1,747,677 Payable for investor servicing fees (Note 2) 1,116,291 Payable for custodian fees (Note 2) 15,880 Payable for Trustee compensation and expenses (Note 2) 1,655,788 Payable for administrative services (Note 2) 16,637 Payable for distribution fees (Note 2) 992,061 Collateral on securities loaned, at value (Note 1) 317,512,884 Other accrued expenses 479,347 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $6,485,390,167 Undistributed net investment income (Note 1) 10,396,507 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (2,215,879,350) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 122,120,944 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($4,176,494,425 divided by 326,495,291 shares) $12.79 Offering price per class A share (100/94.25 of $12.79)* $13.57 Net asset value and offering price per class B share ($108,620,955 divided by 8,644,763 shares)** $12.56 Net asset value and offering price per class C share ($36,034,929 divided by 2,828,410 shares)** $12.74 Net asset value and redemption price per class M share ($33,356,742 divided by 2,628,761 shares) $12.69 Offering price per class M share (100/96.50 of $12.69)* $13.15 Net asset value, offering price and redemption price per class R share ($3,151,333 divided by 247,658 shares) $12.72 Net asset value, offering price and redemption price per class Y share ($44,369,884 divided by 3,460,995 shares) $12.82 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 32 Statement of operations Year ended 10/31/11 INVESTMENT INCOME Dividends (net of foreign tax of $507,906) $109,613,966 Interest (including interest income of $58,854 from investments in affiliated issuers) (Note 6) 365,005 Securities lending (Note 1) 947,146 Total investment income EXPENSES Compensation of Manager (Note 2) 23,621,374 Investor servicing fees (Note 2) 15,969,911 Custodian fees (Note 2) 59,523 Trustee compensation and expenses (Note 2) 431,401 Administrative services (Note 2) 140,881 Distribution fees — Class A (Note 2) 11,584,788 Distribution fees — Class B (Note 2) 1,395,958 Distribution fees — Class C (Note 2) 383,794 Distribution fees — Class M (Note 2) 280,027 Distribution fees — Class R (Note 2) 17,951 Other 1,501,087 Total expenses Expense reduction (Note 2) (393,151) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 584,064,887 Net realized loss on foreign currency transactions (Note 1) (17,780) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (115) Net unrealized depreciation of investments during the year (467,501,163) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 33 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 10/31/11 Year ended 10/31/10 Operations: Net investment income $55,932,573 $48,549,048 Net realized gain on investments and foreign currency transactions 584,047,107 598,501,821 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (467,501,278) 6,057,130 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (51,130,098) (42,070,446) Class B (467,457) (289,073) Class C (132,685) (60,815) Class M (224,970) (152,508) Class R (30,264) (23,655) Class Y (732,673) (883,336) Increase in capital from settlement payments (Note 7) 2,193,206 — Redemption fees (Note 1) — 1,794 Decrease from capital share transactions (Note 4) (640,363,565) (707,190,960) Total decrease in net assets NET ASSETS Beginning of year 4,920,438,372 5,017,999,372 End of year (including undistributed net investment income of $10,396,507 and $4,794,586, respectively) The accompanying notes are an integral part of these financial statements. 34 This page left blank intentionally. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees reimbursements end of period asset value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) Class A October 31, 2011 .16 .21 (.15) — — — .01 d 1.10 1.17 45 October 31, 2010 .12 1.40 (.11) — — — e — 1.16 .99 48 October 31, 2009 .15 1.11 f,g (.20) — — e — e — e,h 12.99 f,g 1.21 i 1.52 i 57 October 31, 2008 .24 (7.27) (.31) (2.83) — — e — 1.00 i 1.71 i 35 October 31, 2007 .23 1.09 (.20) (2.58) — — e — .92 i 1.14 i 57 Class B October 31, 2011 .06 .19 (.04) — — — .01 d 1.85 .41 45 October 31, 2010 .03 1.38 (.02) — — — e — 1.91 .27 48 October 31, 2009 .08 1.09 f,g (.13) — — e — e — e,h 12.11 f,g 1.96 i .85 i 57 October 31, 2008 .13 (7.14) (.19) (2.83) — — e — 1.75 i .96 i 35 October 31, 2007 .08 1.07 (.03) (2.58) — — e — 1.67 i .40 i 57 Class C October 31, 2011 .06 .21 (.05) — — — .01 d 1.85 .42 45 October 31, 2010 .03 1.40 (.02) — — — e — 1.91 .24 48 October 31, 2009 .07 1.11 f,g (.13) — — e — e — e,h 12.07 f,g 1.96 i .76 i 57 October 31, 2008 .13 (7.23) (.19) (2.83) — — e — 1.75 i .96 i 35 October 31, 2007 .08 1.08 (.04) (2.58) — — e — 1.67 i .39 i 57 Class M October 31, 2011 .09 .21 (.08) — — — .01 d 1.60 .67 45 October 31, 2010 .06 1.39 (.05) — — — e — 1.66 .49 48 October 31, 2009 .10 1.10 f,g (.15) — — e — e — e,h 12.40 f,g 1.71 i 1.00 i 57 October 31, 2008 .17 (7.21) (.23) (2.83) — — e — 1.50 i 1.21 i 35 October 31, 2007 .13 1.08 (.09) (2.58) — — e — 1.42 i .64 i 57 Class R October 31, 2011 .12 .20 (.11) — — — .01 d 1.35 .92 45 October 31, 2010 .09 1.40 (.08) — — — e — 1.41 .74 48 October 31, 2009 .12 1.11 f,g (.18) — — e — e — e,h 12.69 f,g 1.46 i 1.21 i 57 October 31, 2008 .20 (7.24) (.28) (2.83) — — e — 1.25 i 1.44 i 35 October 31, 2007 .18 1.09 (.15) (2.58) — — e — 1.17 i .87 i 57 Class Y October 31, 2011 .20 .20 (.18) — — — .01 d .85 1.45 45 October 31, 2010 .15 1.41 (.14) — — — e — .91 1.24 48 October 31, 2009 .20 1.08 f,g (.23) — — e — e — e,h 13.15 f,g .96 i 2.37 i 57 October 31, 2008 .27 (7.28) (.35) (2.83) — — e — .75 i 1.96 i 35 October 31, 2007 .29 1.09 (.25) (2.58) — — e — .67 i 1.39 i 57 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 37 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). e Amount represents less than $0.01 per share. f Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to $0.05 per share outstanding on December 29, 2008. This payment resulted in an increase to total returns of 0.51% for the year ended October 31, 2009. g Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.07 per share outstanding on March 13, 2009. This payment resulted in an increase to total returns of 0.71% for the year ended October 31, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with investments in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2009 0.02% October 31, 2008 <0.01 October 31, 2007 <0.01 The accompanying notes are an integral part of these financial statements. 38 Notes to financial statements 10/31/11 Note 1: Significant accounting policies The Putnam Fund for Growth and Income (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks capital growth and current income by investing mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied on certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. Effective August 2, 2010, this redemption fee no longer applied to shares redeemed. The redemption fee was accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from November 1, 2010 through October 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 39 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $300,684,467 and the fund received cash collateral of $317,512,884. 40 E) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2011, the fund had a capital loss carryover of $2,112,870,267 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $56,924,364 October 31, 2015 591,334,155 October 31, 2016 1,464,611,748 October 31, 2017 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and restitution payments. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,387,495 to increase undistributed net investment income and $2,493,074 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $105,579. 41 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $452,750,274 Unrealized depreciation (433,638,412) Net unrealized appreciation 19,111,862 Undistributed ordinary income 10,396,507 Capital loss carryforward (2,112,870,267) Cost for federal income tax purposes $4,681,086,108 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion, 0.395% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’sexpenses were reduced by $18,568 under the expense offset arrangements and by $374,583 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $3,149, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 42 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $199,488 and $1,305 from the sale of classA and classM shares, respectively, and received $131,398 and $1,253 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $21 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,197,563,270 and $2,810,434,304, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/11 Year ended 10/31/10 ClassA Shares Amount Shares Amount Shares sold 8,921,188 $120,383,482 16,043,634 $190,061,320 Shares issued in connection with reinvestment of distributions 3,516,498 45,884,613 3,192,597 38,269,626 12,437,686 166,268,095 19,236,231 228,330,946 Shares repurchased (52,738,582) (708,368,834) (67,964,161) (817,443,621) Net decrease 43 Year ended 10/31/11 Year ended 10/31/10 ClassB Shares Amount Shares Amount Shares sold 659,991 $8,726,805 1,001,668 $11,869,170 Shares issued in connection with reinvestment of distributions 35,549 449,315 23,574 279,503 695,540 9,176,120 1,025,242 12,148,673 Shares repurchased (4,959,094) (66,033,399) (8,783,016) (104,417,795) Net decrease Year ended 10/31/11 Year ended 10/31/10 ClassC Shares Amount Shares Amount Shares sold 384,807 $5,011,051 302,765 $3,624,546 Shares issued in connection with reinvestment of distributions 9,641 122,792 4,579 55,185 394,448 5,133,843 307,344 3,679,731 Shares repurchased (544,888) (7,251,857) (689,247) (8,250,809) Net decrease Year ended 10/31/11 Year ended 10/31/10 ClassM Shares Amount Shares Amount Shares sold 93,933 $1,232,524 106,444 $1,275,701 Shares issued in connection with reinvestment of distributions 16,644 214,103 12,091 144,349 110,577 1,446,627 118,535 1,420,050 Shares repurchased (548,199) (7,345,711) (641,316) (7,631,163) Net decrease Year ended 10/31/11 Year ended 10/31/10 ClassR Shares Amount Shares Amount Shares sold 37,738 $505,658 58,762 $702,138 Shares issued in connection with reinvestment of distributions 2,331 30,240 1,980 23,655 40,069 535,898 60,742 725,793 Shares repurchased (76,847) (1,040,633) (99,099) (1,185,068) Net decrease Year ended 10/31/11 Year ended 10/31/10 ClassY Shares Amount Shares Amount Shares sold 948,203 $13,104,539 791,780 $9,595,161 Shares issued in connection with reinvestment of distributions 53,858 705,084 72,036 864,547 1,002,061 13,809,623 863,816 10,459,708 Shares repurchased (3,448,242) (46,693,337) (2,093,111) (25,027,405) Net decrease 44 Note 5: Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no unrealized gains or losses on derivative instruments): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Total Equity contracts $12,428 $12,428 Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $58,854 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $839,074,277 and $857,697,505, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $2,152,407 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $40,799 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 45 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $195,899 of distributions paid as qualifying to be taxed as interest-related dividends, and no amount to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 46 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services 47 Name Year of birth Position held Principal occupations during past five years Other directorships Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 48 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 49 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 50 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Independent Registered Treasurer and Principal Public Accounting Firm Accounting Officer Susan G. Malloy PricewaterhouseCoopers LLP Vice President and Beth S. Mazor Assistant Treasurer Trustees Vice President Jameson A. Baxter, Chair Ravi Akhoury Robert R. Leveille Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta John A. Hill This report is for the information of shareholders of The Putnam Fund for Growth and Income. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
